Citation Nr: 1434438	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-43 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2012 for further development.  

The Veteran testified at a Board hearing at the RO before the undersigned in July 2012. The hearing transcript has been associated with the record. 

The appeal is REMANDED to agency of original jurisdiction, the appellant will be advised, if he is required to take further action.


REMAND

The Veteran underwent a VA psychiatric examination in July 2013.  The examiner noted complaints of depression at service separation and current depression and anxiety.  She opined the current disability was unrelated to in-service stressors, but did not provide an explicit opinion as to whether the disability had its onset in service.  The examiner suggested that the disability could be related physical disabilities, including the service connected peptic ulcer disease, but did not provide an explicit opinion in this regard.

In the Board's December 2012 Remand, it noted that the Veteran was afforded a VA examination in March 2008, and the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure because his hearing was within normal limits at discharge.  The Board noting case law and the representative's arguments; sought an opinion with regard to whether delayed onset hearing loss could be related to service.  

The Veteran underwent a VA audiologic examination in July 2013.  Once again, the examiner opined that the Veteran's hearing loss and tinnitus were not related to service.  However, once again, the rationale provided simply noted that hearing was within normal limits at discharge, and that tinnitus was not related to service because it is likely a symptom of hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the July 2013, VA psychiatric examination to review the record.  Considering the Veteran's reports at service separation of occasional depression and nervousness in service; the examiner should clarify whether it is at least as likely as not that any current psychiatric disability, including a mood disorder, had its onset in service.  

If the current disability did not have its onset in service, the examiner should opine whether it is proximately due to, or aggravated by, the service connected disabilities.

If aggravated by the service connected disabilities, is there medical evidence created prior to the aggravation, or at any time between the aggravation and current level of disability, that shows a baseline of psychiatric disability prior to aggravation?

The examiner should provide reasons for these opinions.

If the examiner is not able to provide this clarification, the opinion should be obtained from another mental health professional.  If further examination is recommended, this should be provided.

The Veteran should be afforded an audiologic examination for the purpose of determining whether his current hearing loss and tinnitus are related to in-service noise exposure or as likely as not had their onset in service. 

The claims file must be made available to the examiner for review in connection with the examination. 

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus began during service or is causally related to service, to include whether any disability was caused by noise exposure during service. 

The examiner should acknowledge the in-service noise exposure related to the Veteran's service with an artillery unit and his report of ongoing symptoms since service.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of in-service symptoms and symptoms since service. 

If the examiner rejects these reports, the examiner must provide reasons for doing so.  The absence of supporting clinical records is insufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

2.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




